                Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 1 of 10


                                                                                   FILED
 1                                                                                    Clerk
                                                                                  District Court
 2                                                                              AUG 31 2020
 3                                                        for the Northern Mariana Islands
                                                          By________________________
 4                                                                  (Deputy Clerk)
                            IN THE UNITED STATES DISTRICT COURT
 5                          FOR THE NORTHERN MARIANA ISLANDS

 6
       UNITED STATES OF AMERICA,                                    Case No. 1:18-cr-00013
 7
                      Plaintiff,
 8                                                        MEMORANDUM DECISION GRANTING
               vs.                                           DEFENDANTS’ MOTION FOR
 9                                                           JUDGMENT OF ACQUITTAL
       EFRAIM ATALIG and EVELYN ATALIG,                            ON COUNT 3
10

11                    Defendants.

12
                                              I.     Introduction
13
            Defendants Efraim and Evelyn Atalig went to trial on a five-count superseding indictment
14
     beginning on August 11, 2020. The prosecution presented its case-in-chief over three days of
15

16   testimony starting August 14. When the prosecution rested on August 18, the Ataligs jointly moved

17   for a judgment of acquittal on all counts, and the Mayor provided a pocket brief as to the motion

18   pertaining to Count 3, theft from a program receiving federal funds in violation of 18 U.S.C. §

19   666(a)(1)(A). (ECF No. 344.) The next day, the Court orally granted in part on the record the
20   Ataligs’ motion, and entered a judgment of acquittal on Count 3. As the Court stated, there was
21
     insufficient evidence for any rational jury to find the Ataligs guilty of that charge. The Court now
22
     issues this written decision to memorialize its reasoning.
23
                                              II.     Background
24
            During trial, the prosecution established the following undisputed facts. The Ataligs—
25
     described by all sides as “common law spouses”—are both public servants on Rota, one of the
26

27                                                    1
28
                  Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 2 of 10



 1   three main islands in the Commonwealth of the Northern Mariana Islands (CNMI). Efraim is the

 2   island’s mayor, and Evelyn works as Assistant for Women’s Affairs in the Office of the Mayor.
 3   Throughout 2018, while the Ataligs held their government positions, both used public funds to
 4
     take multiple off-island trips, including to Guam, Saipan, Palau, and California. The Ataligs
 5
     maintained that every trip was work-related and served the interests of Rota. The prosecution, on
 6
     the other hand, alleged that five of these trips were for various personal agendas. For example,
 7
     while the Ataligs declared that they went to Palau to promote tourism on Rota, the prosecution
 8
     claimed it was for personal reasons, a honeymoon. Similarly, the official reason for the June Guam
 9
     trip was to shop for government surplus supplies, but the prosecution contended that the Ataligs’
10

11   actual motivation was to attend a political rally. During trial, the prosecution portrayed the Ataligs

12   as fabricating official pretexts for their trips in order to defraud the local government into covering

13   the travel costs and paying their per diems.

14            Relevant here, Count 31 charged the Ataligs with theft from a program receiving federal
15   funds in violation of 18 U.S.C. § 666(a)(1)(A). (Superseding Indictment ¶ 28, ECF No. 23.)
16
     Section 666 is an anti-corruption law designed to “safeguard finite federal resources” against acts
17
     of embezzlement or bribery by the very officials entrusted “with control of [those] funds.” United
18
     States v. Rooney, 37 F.3d 847, 851 (2d Cir. 1994). To convict a defendant of embezzlement under
19
     this statute, a prosecutor must prove two things. First, that the defendant, being an agent of any
20
     organization, or of a State or local government, or any agency thereof, embezzled at least $5,000
21
     from that organization. § 666(a)(1). Second—the jurisdictional element—that this same
22

23   organization, government, or agency “receive[d], in any one year period, benefits in excess of

24
     1
       The other charged offenses were one count of criminal conspiracy, one count of wire fraud, and two counts of making
25   a false statement to an FBI agent. (Superseding Indictment ¶¶ 23–32, ECF No. 24.) As to these charges, the Court
     denied the Ataligs’ motion for a judgment of acquittal and submitted the question of guilt to the jury. In the end, the
26   jury acquitted the Ataligs on all counts. (Jury Verdict, ECF No. 370.)

27                                                             2
28
                 Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 3 of 10



 1   $10,000 under a Federal program involving a grant, contract, subsidy, loan, guarantee, insurance,

 2   or other form of Federal assistance.” § 666(b).
 3                                  III.    Judgment of Acquittal Standard
 4
            Ordinarily, it is the exclusive purview of the jury to convict or acquit a criminal defendant.
 5
     However, before the Court can entrust this authority to the jury, the prosecution must first present
 6
     enough evidence at trial that a conviction is conceivably possible. “Under that standard, evidence
 7
     supports a conviction, if, viewed in the light most favorable to the government, it would allow any
 8
     rational [jury] to find the essential elements of the crime beyond a reasonable doubt.” United States
 9
     v. Stoddard, 150 F.3d 1140, 1144 (9th Cir. 1998). Conversely, if the government rests before
10

11   presenting enough evidence to prove every essential element of a charged offense, then the Court

12   must as a matter of law grant a judgment of acquittal. Fed. R. Crim. P. 29(a). This standard is

13   extremely deferential to the prosecution and jury. Indeed, a court may only grant a judgment of

14   acquittal if there is insufficient evidence for any rational juror to convict a defendant. United States
15   v. Johnson, 874 F.3d 1078, 1079 (9th Cir. 2017). In making that assessment, the Court “is not to
16
     weigh conflicting evidence or consider the credibility of witnesses.” United States v. Lester, 749
17
     F.2d 1288, 1296 (9th Cir. 1984).
18
                                                IV.     Discussion
19
            Section 666(a)(1) specifically criminalizes embezzlement, not theft in general. Moreover,
20
     the statute only applies where federal funds are concerned. Consequently, to prevail at trial, the
21
     prosecution had to prove two threshold facts beyond a reasonable doubt: (1) that the Ataligs were
22

23   agents of a distinct government, and (2) that this government received over $10,000 in federal

24   benefits. § 666. If the prosecution fails to prove either, then it no longer matters how much evidence

25   there was of an actual theft. It does not become a federal offense.

26

27                                                      3
28
                     Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 4 of 10



 1          1. The Ataligs are agents of the municipal government of Rota.

 2              The alleged fraud in this case centered on the Ataligs’ official positions in the Rota Mayor’s
 3   office. The prosecution argued its case assuming that, for purposes of § 666(a)(1), any public
 4
     official on Rota is an agent of the CNMI’s central government. That assumption, however, was
 5
     incorrect.
 6
                Section 666 defines “agent” as “a person authorized to act on behalf of another person or
 7
     a government.” § 666(d)(1). “Government,” in turn, means any “State2, local, or Indian tribal
 8
     government, or any agency thereof.” § 666(a)(1). Because the statute explicitly distinguishes
 9
     between state and local governments, courts have recognized that most municipal officials are not
10

11   agents of their state’s central government. Rather, they are agents of the local government. See

12   United States v. Kranovich, 401 F.3d 1107, 1113 (9th Cir. 2005) (elected sheriff was an agent of

13   the county government). The only exception is when state law categorizes a local official as an

14   agent of the entire state. United States v. Langston, 590 F.3d 1226, 1233–34 (11th Cir. 2009).
15              Each of the CNMI’s three major islands—Saipan, Tinian, and Rota—is a political
16
     subdivision with a locally-elected mayor. N.M.I. Const. art. VI. Essentially, the islands are
17
     analogous to city-counties. There is a separate central government for the CNMI as a whole,
18
     complete with at-large elections. N.M.I. Const. art. III. Given this set up, the Court has previously
19
     held that the islands’ local mayors are not agents of the CNMI’s central government. United States
20
     v. Borja, No. CV-02-0016-ARM, 2003 WL 23009006, at *4 (D. N. Mar. I. Dec. 12, 2003) (“a
21
     mayor is not a member or agent of the executive branch such that an exercise of its powers and
22

23   duties will necessarily bind the CNMI”). Instead, the mayors are local officials with strictly local

24   powers. Id. That rule is decisive here. Efraim Atalig, being the mayor of Rota, is an agent of only

25

26   2
         The definition of “State” includes the CNMI. § 666(d)(4).

27                                                              4
28
                Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 5 of 10



 1   the island’s municipal government. The same must be said of Evelyn Atalig, who was serving in

 2   the Mayor’s Office. Therefore, to prove that the Ataligs violated § 666(a)(1), the prosecution had
 3   to offer evidence of Rota’s municipal government receiving over $10,000 in federal benefits within
 4
     one year of the alleged embezzlement.
 5
        2. There is no evidence of Rota receiving any sum of federal benefits.
 6
            To prove this jurisdictional element, the prosecution called one witness: CNMI Treasurer
 7
     Asuncion Agulto. Agulto testified as follows. All government revenue in the CNMI, whether from
 8
     taxes or federal grants, is pooled into a single general fund. There is no effort to segregate the
 9
     revenue by point of origin. Instead, everything is simply mixed together. The central government
10

11   then withdraws from this general fund to cover its expenses. In 2018, the central government

12   received over $15,000 from a federal grant for its public library on Saipan, the Joeten Kiyu Public

13   Library. (Government’s Ex. 139.) This grant, like everything else, initially went into the general

14   fund. Also in 2018, the central government transferred portions of the general fund to Rota’s
15   municipal government. This amount—called the “Imprest Fund”—was to cover the municipality’s
16
     local budget. The Mayor’s Office had total authority over the Imprest Fund, without any oversight
17
     from the central government. The five trips at the center of this controversy were all paid for out
18
     of the Imprest Fund.
19
            And that was the entirety of Agulto’s testimony. The issue for the Court, therefore, is this:
20
     accepting everything Agulto said as true, is it evidence of Rota’s local government receiving over
21
     $10,000 in federal benefits in 2018? The most striking aspect about this testimony is what it lacks.
22

23   Agulto did not suggest that Rota’s government ever receives direct transfers from the federal

24   government. On the contrary, to the extent that Rota has received federal dollars, it appears that

25   they first passed through the CNMI’s central government as an intermediary. Moreover, Agulto

26

27                                                    5
28
                 Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 6 of 10



 1   did not identify a single federal benefit, other than the library grant, that the CNMI has received.

 2   Nor did she say whether a portion of this library grant went to Rota. Nor is there any reason to
 3   assume that it did, considering that the library is on a different island.
 4
            The Supreme Court has addressed the jurisdictional element of § 666 three times. First, in
 5
     Salinas v. United States, the Court held that the statute’s bribery prohibition was not limited to
 6
     bribes directly influencing the expenditure of federal funds. 522 U.S. 52, 61 (1997). On the other
 7
     hand, Salinas declined to consider whether § 666 required some lesser connection between a bribe
 8
     or theft and the federal funds at stake. Id. at 59. The Court did, however, take on this issue seven
 9
     years later in Sabri v. United States, 541 U.S. 600 (2004). Sabri held that § 666 does not require
10

11   any nexus between an organization’s use of federal funds and a charged act of theft or bribery

12   within that organization. “Money is fungible, bribed officials are untrustworthy stewards of federal

13   funds, and corrupt contractors do not deliver dollar-for-dollar value. Liquidity is not a financial

14   term for nothing; money can be drained off here because a federal grant is pouring in there.” Id. at
15   606. Therefore, the statute prohibits embezzlement even of funds wholly unrelated to the federal
16
     benefits received. Id. at 607.
17
            Lastly, in Fischer v. United States, 529 U.S. 667 (2000), the Court answered the separate
18
     question of what qualifies as a federal “benefit” within the meaning of the bribery statute at 18
19
     U.S.C. § 666(a)(1)(B). Specifically, the Court had to decide whether Medicare payments to a
20
     healthcare provider constitutes a benefit to that provider. As the Court explained, “[a]ny receipt of
21
     federal funds can, at some level of generality, be characterized as a benefit. The statute does not
22

23   employ this broad, almost limitless use of the term. Doing so would turn almost every act of fraud

24   or bribery into a federal offense, upsetting the proper federal balance.” Id. at 681. Thus,

25   compensation that the federal government pays out as part of an ordinary business transaction is

26

27                                                      6
28
                 Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 7 of 10



 1   not a “benefit” under the statute. Id. at 678. “For example, if a government agency lawfully

 2   purchases more than $10,000 in equipment from a supplier, it is not the intent of this section to
 3   make a theft of $5,000 or more from the supplier a Federal crime.” Id. at 679 (quoting S. Rep. No.
 4
     98-225, p. 370 (1984)). “To determine whether an organization participating in a federal assistance
 5
     program receives ‘benefits,’ an examination must be undertaken of the program's structure,
 6
     operation, and purpose.” Id. at 681.
 7
            As to Medicare, the defendant argued that the only beneficiaries of this program are the
 8
     qualifying patients, as opposed to the treating hospitals. Id. at 670. The Supreme Court, however,
 9
     rejected that narrow view. Medicare payments, the Court noted, “are made not simply to reimburse
10

11   for treatment of qualifying patients but to assist the hospital in making available and maintaining

12   a certain level and quality of medical care, all in the interest of both the hospital and the greater

13   community.” Id. at 679–80. Accordingly, while qualifying patients are undoubtedly beneficiaries

14   of Medicaid, so too are participating hospitals. Id. at 681.
15          Importantly though, both Fischer and Sabri left unanswered the central question in this
16
     case: under what circumstances is a local government’s receipt of funding from a central
17
     government an indirect federal benefit? To the Court’s knowledge, the Ninth Circuit has never
18
     squarely addressed this issue. Its most on-point case is an unpublished disposition holding, without
19
     elaboration, that a heath clinic’s receipt of federal “pass-through grants” from a central tribal
20
     government was an indirect federal benefit. United States v. Morsette, 653 F. App'x 499, 501 (9th
21
     Cir. 2016). However, the Ninth Circuit has not explained how to determine when federal funding
22

23   passes through a state government to its subdivisions. There is, fortunately, a persuasive body of

24   case law outside the Ninth Circuit.

25          The first appellate court to touch on this issue was, aptly enough, the First Circuit. The

26

27                                                     7
28
                 Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 8 of 10



 1   relevant facts of that case, United States v. Dubon-Otero, 292 F.3d 1 (1st Cir. 2001), were as

 2   follows. A federal agency awarded the Puerto Rican government a grant to assist AIDS patients in
 3   Puerto Rico. Id. at 8. The Puerto Rican government then transferred a portion of this grant to the
 4
     municipal government of San Juan. Id. The municipality, in turn, paid over $10,000 to a private
 5
     healthcare corporation for the care of local AIDS patients. Id. at 4. The issue on appeal was whether
 6
     the corporation was itself a federal grant recipient for purposes of § 666. The First Circuit held that
 7
     it was. Id. at 8–9. The court reasoned that the movement of federal funds through several
 8
     intermediaries did not break the statute’s jurisdictional hook of federal benefits. Id. However, in
 9
     reaching this conclusion, the court relied on the fact that the corporation ultimately received the
10

11   funds in furtherance of the grant’s original mission: helping AIDS victims. Id. Therefore, the

12   payment to the corporation furthered the grant’s “structure, operation, and purpose.” Id. at 7–9.

13          The following year, the Fifth Circuit decided United States v. Jackson, 313 F.3d 231, 233

14   (5th Cir. 2002). The defendant was charged under § 666 as an agent of the Monroe, Louisiana city
15   government. Id. at 233. To the prove the jurisdictional element, the prosecution relied on testimony
16
     that the city was an indirect recipient of a federal grant passing through the state government. Id.
17
     at 235. The testimony was that that the National Endowment for the Humanities (NEH) paid a
18
     federal grant to the Northeast Louisiana Arts Council (NELAC). Id. at 234–35. NELAC later paid
19
     the city government $10,090 to help fund a local folk festival. Id. On appeal, the Fifth Circuit
20
     reversed the defendants’ convictions due to insufficient evidence. One reason was because the
21
     prosecution did not attempt to prove that over $10,000 of NELAC’s payment to the city originated
22

23   from the NEH grant. Id. at 235. If more than $89 came from other sources mixed in with the NEH

24   grant, then the city would not have received over $10,000 from the federal government. Id.

25          Lastly came the Eleventh Circuit’s decision in United States v. McLean, 802 F.3d 1228

26

27                                                     8
28
                 Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 9 of 10



 1   (11th Cir. 2015). In that case, the defendant was a city commissioner and a board member of a city

 2   redevelopment agency called MCRA. Id. at 1232. “The evidence in the record that the MCRA
 3   received federal benefits was twofold: 1) the City received federal funds and the City in turn
 4
     provided funding to the MCRA; and 2) Broward County used federal stimulus funds to construct
 5
     six bus shelters, which were placed in the continued care of the MCRA.” Id. at 1243. The Eleventh
 6
     Circuit ultimately held that this was insufficient evidence of MCRA being an indirect recipient of
 7
     federal benefits. “[I]ndirect receipt of funds qualifies as a benefit only if the government can show
 8
     a relationship between the structure, operation, and purpose of the federal scheme authorizing the
 9
     distribution of funds and their ultimate use at the relevant local level.” Id. at 1244 (internal
10

11   quotation marks omitted). And “absent from the government's proof was any evidence identifying

12   the relationship between the program authorizing a disbursement of federal funds [to the city and

13   county] and the ultimate use of those funds [by MCRA].” Id.

14          Reading these cases together with Fischer establishes a clear rule: Evidence that a local
15   government received federal funds through an intermediary can be used to prove that the local
16
     government was an indirect recipient of federal benefits. However, to satisfy the jurisdictional
17
     element this way, the prosecution must further prove two things. First, that over $10,000
18
     transferred to the local government is traceable back to the federal source. Second, that the
19
     expenditure of those funds at the local level relates to the “structure, operation, and purpose” of
20
     the original federal grant.
21
            In this case, the prosecution proved neither fact. There is no evidence that over $10,000
22

23   from the federal library grant went into Rota’s Imprest Fund. Nor is there any evidence that the

24   Rota Mayor’s expenditure of its Imprest Fund related to the structure, operation, and purpose of

25   the library grant. The fact that the library grant dissolved into the general fund does not transform

26

27                                                    9
28
                Case 1:18-cr-00013 Document 372 Filed 08/31/20 Page 10 of 10



 1   every recipient of the general fund into an indirect beneficiary of the grant.

 2          If the Municipality of Rota did receive over $10,000 in federal benefits in 2018, it was the
 3   prosecution’s burden to present evidence of this at trial, and that did not happen. As a result, there
 4
     was insufficient evidence to prove the jurisdictional element of Count 3. And without proof of the
 5
     jurisdictional element, it was impossible for the jury to convict the Ataligs of that offense.
 6
                                               V.      Conclusion
 7
            For the foregoing reasons, the Court GRANTED the Ataligs’ motion for a judgment of
 8
     acquittal on Count 3 of the superseding indictment.
 9
              DATED this 31st day of August, 2020.
10

11

12                                                  ________________________________
                                                    RAMONA V. MANGLONA
13                                                  Chief Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                    10
28
